Case 1:17-cv-01150-STA-jay Document 36 Filed 04/07/21 Page 1 of 3                    PageID 1166



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


                                                 )
EDWARD HOOD, JR.,                                )
                                                 )
       Petitioner,                               )
                                                 )
v.                                               )              Case No. 1:17-cv-01150-STA-jay
                                                 )
GRADY PERRY,                                     )
                                                 )
       Respondent.                               )
                                                 )


                     ORDER CONSTRUING PETITIONER’S RESPONSE
                        AS A MOTION FOR RECONSIDERATION
                                      AND
                                DENYING MOTION



       Before the Court is a post-judgment document filed by Petitioner Edward Hood, Jr.,

styled “Petitioner’s Response To Show Cause Why This Action Should Not Be Dismissed.”

(ECF No. 35.) The Court construes the submission as a motion under Fed. R. Civ. P. 59(e) for

reconsideration of the Court’s order denying the Second Amended Petition and its entry of

judgment for Respondent Grady Perry. For the following reasons, the motion is DENIED.

       As discussed in the Court’s February 8, 2021, order, Petitioner sought habeas corpus

relief under 28 U.S.C. § 2254 on the grounds that the Tennessee Court of Criminal Appeals

violated his right to due process by denying his request for an evidentiary hearing on his claim of

actual innocence (Claim 1), and by denying the claim (Claim 2). This Court found, sua sponte,

that the claims were non-cognizable and without merit. (ECF No. 32 at 11-13.) In the interest of

providing Petitioner notice and an opportunity to be heard, the Court directed him to show cause,

no later than March 1, 2021, why his claims should not be dismissed on those grounds. By
Case 1:17-cv-01150-STA-jay Document 36 Filed 04/07/21 Page 2 of 3                   PageID 1167




March 4, 2021, the Clerk had not received Hood’s response. The Court therefore denied the

Second Amended Petition (ECF No. 33) and entered judgment for Respondent (ECF No. 34).

On March 6, 2021, Petitioner placed his response to the show-cause order in the prison mail

system. (See ECF No. 35 at 4.) The document was received and docketed by the Clerk on

March 10, 2021, six days after entry of judgment. In the submission, Petitioner asserts that his

claims should not be dismissed because defense counsel was ineffective for failing to

“challeng[e] conflicting statements made by the victim, and for not calling on a handwriting

expert to verify that it was the defendant’s signature on both the confession letter and the

Miranda waiver[.]” (Id. at 2.)

       Rule 59(e) provides that “[a] motion to alter or amend a judgment must be filed no later

than 28 days after the entry of the judgment.” Fed. R. Civ. P. 59(e). “[A] court may alter the

judgment based on: ‘(1) a clear error of law; (2) newly discovered evidence; (3) an intervening

change in controlling law; or (4) a need to prevent manifest injustice.’” Clark v. United States,

764 F.3d 653, 661 (6th Cir. 2014) (quoting Leisure Caviar, LLC v. U.S. Fish & Wildlife Serv.,

616 F.3d 612, 615 (6th Cir. 2010)). “[A] prisoner may invoke . . . [R]ule [59(e)] only to request

‘reconsideration of matters properly encompassed’ in the challenged judgment.” Banister v.

Davis, 140 S. Ct. 1698, 1708 (2020) (quoting White v. New Hampshire Dep't of Emp. Sec., 455

U.S. 445, 451 (1982)).

       Hood’s document was filed within twenty-eight days after entry of the order denying the

Second Amended Petition and within twenty-eight days after entry of judgment. Liberally

construed, it asserts that reconsideration of the order and the judgment is necessary to prevent a

manifest injustice. The motion is deficient, however, because it does not address the Court’s

                                                2
Case 1:17-cv-01150-STA-jay Document 36 Filed 04/07/21 Page 3 of 3                   PageID 1168




determination that Petitioner’s claims are non-cognizable and without merit.          Instead, as

discussed, it presents a new claim that counsel rendered ineffective assistance. The motion, thus,

does not seek reconsideration of “matters . . . encompassed,” Banister, 140 S. Ct. at 1708, by the

order and the judgment. For this reason, the motion is without merit and is DENIED.

       IT IS SO ORDERED.

                                             s/ S. Thomas Anderson
                                             S. THOMAS ANDERSON
                                             CHIEF UNITED STATES DISTRICT JUDGE

                                             Date: April 7, 2021




                                                3
